Citation Nr: 0721922	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, to include degenerative 
joint disease (DJD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of transurethral resection of 
prostate (TURP), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of myocardial infarction and 
status post coronary artery bypass graft, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office in Wichita, Kansas (RO).

Procedural history

The veteran served on active duty from August 1961 to 
September 1964 and from February 1982 to May 1998.

In a March 1999 rating decision, the RO granted service 
connection for lumbosacral strain and mild degenerative joint 
disease; a 10 percent disability rating was assigned.  
Service connection was also granted for TURP residuals (10 
percent) and residuals of myocardial infarction and status 
post coronary artery bypass graft 
(10 percent). 

In September 2003, the veteran filed claims of entitlement to 
increased disability ratings for lumbosacral strain and TURP.  
A 20 percent disability rating was granted for TURP 
residuals; the disability rating assigned for the low back 
disability was continued at 10 percent.  The veteran's July 
2004 claim for entitlement to an increased rating for 
residuals of myocardial infarction and status post coronary 
artery bypass graft was denied in a February 2005 rating 
decision.  The veteran disagreed and timely appealed.


Remanded issue

The issue of an increased disability rating for residuals of 
myocardial infarction and status post coronary artery bypass 
graft is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

The veteran has raised numerous other issues during the 
course of this appeal.  
Only the three issues listed above are in appellate status.

In a June 2006 rating decision, the RO granted entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  
The veteran has not withdrawn his remaining claims.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain condition is manifested 
by pain, substantially intact ranges of motion, and 
radiological evidence of degenerative changes.

2.  The veteran's status post TURP residuals include 
complaints of nocturia 2-3 times per night and approximately 
2-hour frequency and urgency to urinate.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either the veteran's service-connected 
lower back condition or TURP residuals.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected lumbosacral strain, to 
include DJD, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242 
(2006).

2.  The criteria for a disability rating in excess of 20 
percent disabling for the service-connected TURP residuals 
have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his service-connected 
low back disability and TURP residuals are worse than VA 
recognizes in the assigned disability ratings. 
The remaining issue on appeal, entitlement to an increased 
disability rating for service-connected residuals of 
myocardial infarction and status post coronary artery bypass 
graft, is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The veteran was provided with VCAA notice in letters dated 
February 2004 and November 2004.  Those letters informed the 
veteran that VA would make reasonable efforts to obtain 
evidence necessary to support the veteran's claim.  
Specifically, the veteran was told that VA would help him 
obtain such things as "medical records, employment records, 
or records from other Federal agencies."  He was told to 
sign medical release forms and provide enough information to 
allow VA to request private medical records, and the veteran 
was told that if a medical examination were necessary, one 
would be scheduled for him. 

The letters informed the veteran of how to substantiate his 
claims.  The letter specifically stated that the evidence in 
support of his claims for entitlement to increased disability 
ratings must show that his service-connected disabilities had 
gotten worse or increased in severity. 

Significantly, the veteran was advised in both letters that 
if he had any information in his possession that pertained to 
or supported his claim, let VA know.  In essence, the veteran 
was asked to "give us everything you've got," in compliance 
with 38 C.F.R. § 3.159(b)(1). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2) and (3), veteran status, 
current disability and a connection between the veteran's 
service and the disability, are not at issue because the 
veteran has already been service-connected.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim seeking an increased disability rating.  In any event, 
the veteran was informed of these two elements in a May 2006 
notice letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  Moreover, the veteran has 
received medical examinations which pertain to his claims in 
September and October 2003, February 2004, and May 2005.    

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented and the veteran 
specifically declined a hearing in writing.  Moreover, his 
representative has presented written argument on his behalf, 
most recently in April 2007.

Accordingly, the Board will proceed to a decision on the 
merits.





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, to include DJD, 
currently evaluated as 10 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific rating criteria

The veteran's claim was received by the RO September 12, 
2003.  Subsequent to the veteran's claim, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

In the March 2005 SOC, VBA informed the veteran of the new 
criteria and readjudicating the claim under both the old and 
new criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will similarly apply both the old and new versions 
of the criteria to the veteran's claim.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000; see 
also Green v. Brown, 10 Vet. App. 111, 117 (1997).



(i.) The former schedular criteria

Under the 2001 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5295 [lumbosacral strain] (2001).  

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following:

Severe; with listing of whole spine to opposite 
side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced 
motion . . . . . . . 40 percent

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position . . . . . . 20 percent

With characteristic pain on motion . . . . . . . . 
. .10 percent

With slight subjective symptoms only . . . . . . . 
. 0 percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2006).  



Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% - Severe;

20% - Moderate;

10% - Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).  The 
Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.

(ii.)  The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  



The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability was 
initially rated under former Diagnostic Code 5295 
[lumbosacral strain].  It is currently rated under Diagnostic 
Code 5242 [degenerative arthritis of the spine], which means 
that it is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by intact range of motion, lower paraspinal pain 
and radiological evidence of degenerative changes with 
minimal bulge at L3-4.  The diagnosis reported in the March 
2004 VA examination of the veteran was sacroiliac sprain.  
The diagnosis reported in the May 2005 VA examination is of 
low back pain from degenerative changes.  February 2004 x-ray 
evidence resulted in the diagnosis of "slight degenerative 
changes and narrowing at L5-S1, L4-5 with small osteophyte 
formation L3-4, slight increased density in the lower aspect 
of L2 and L1 vertebral body."

Based on these diagnoses of lumbar strain and DJD, the Board 
has determined that the most appropriate diagnostic codes are 
former Diagnostic Code 5295 and 5292 and current Diagnostic 
Code 5243. 

With respect to the current schedular criteria, all lumbar 
spine disabilities except intervertebral disc syndrome are 
rated using the same criteria, so even if the veteran's 
disability was to be rated under current Diagnostic Code 5237 
[lumbosacral strain] instead of current Diagnostic Code 5242 
[degenerative arthritis of he spine], this would in no way 
change the outcome of the case.  

With respect to former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome], although 
the veteran has complained of left buttock hip and leg pain, 
intervertebral disc syndrome has never been clinically 
identified or even suggested in the medical records.  

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Former Diagnostic Codes 
5295 or 5292 and current Diagnostic Code 5243.

Schedular rating

(i)  The former criteria

The veteran's lumbar spine disability has been assigned a 10 
percent rating under former Diagnostic Code 5295.  
Essentially, the veteran complains of lower back pain, 
primarily localized to the lumbosacral spine.  

The veteran reported to a May 2005 examiner that his low back 
pain occurs "all the time".  On examination, there was 
evidence of sciatic tension on the left, no pain with hip 
rotation, and the veteran's range of motion was described as 
"intact, without significant guarding."  

In February 2004, the veteran reported constant pain.  The 
veteran's thoracolumbar range of motion was described by the 
February 2004 examiner as forward flexion of 0-80 degrees [0-
90 degrees being normal, see 38 C.F.R. § 4.71a, Plate V]; 
extension of 0-25 degrees [0-30 degrees being normal]; left 
and right flexion 0-22 [30 degrees being normal]; and 
rotation 0-40 degrees bilaterally [0-45 degrees being 
normal].  
The examiner stated that "at the end points of range of 
motion there is verbalization of pain low lumbar spine area, 
and left sacroiliac area."  

A 20 percent rating under former Diagnostic Code 5295 
requires muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
disability does not meet the criteria of an increased 
disability rating.  There is nothing in the medical record 
regarding muscle spasm on extreme forward bending and there 
is no loss of spine motion.    

Taking all the evidence into consideration, the Board finds 
that the most appropriate rating under former Diagnostic Code 
5295 is 10 percent.  

As was alluded to above, the veteran's low back disability 
may also be rated under former Diagnostic Code 5292 
[limitation of motion, lumbar spine]  Under that diagnostic 
code, a 10 percent rating would also be in order based on 
limitation of motion which is most appropriately described as 
slight.  The medical evidence, in particular the reports of  
February 2004 and May 2005 VA examinations, shows that there 
is no significant limitation of motion.  There is no evidence 
that any limitation of motion approaches that which could be 
described as "moderate" 
[i.e., forward flexion limited to 45 degrees, extension 
limited to 15 degrees, etc.].   

An increased disability rating is accordingly not warranted 
under the former schedular criteria.

(ii)  The current criteria

Under the current criteria, the veteran's back disability is 
rated under the general rating formula for back disabilities 
set out in the law and regulations section above.

To obtain a disability rating higher than the currently 
assigned 10 percent under the current spine regulations as 
they pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

As discussed above, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
is 240 degrees.  As noted above, the veteran had forward 
flexion to 80 degrees, extension to 25 degrees, right and 
left lateral flexion to 22 degrees, and bilateral rotation of 
40 degrees.  

As was discussed above, ranges of motion were near normal in 
February 2004 and in May 2005.  The veteran's most recent 
combined range of motion is far in excess of the 120 degrees 
required for the assignment of a 20 percent rating.  Indeed, 
the combined range of motion is approximately 229 degrees, or 
11 degrees less than normal. The criteria for the assignment 
of 20 percent disability rating are not met or approximated.  

The 2004 and 2005 examiners noted that the veteran's gait was 
normal; there is no evidence that the gait is abnormal.  No 
scoliosis, reversed lordosis or abnormal kyposis is noted.  
There is no evidence of ankylosis.

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine 
disabilities, and, for reasons stated above, the Board finds 
that an increased schedular rating may not be assigned under 
the current schedular criteria.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2006) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  No foot drop, ankle jerk or other symptom of 
lower extremity disability is indicated by the medical 
evidence. 

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

In addition, the veteran carries two low back diagnoses, 
lumbosacral strain and DJD.    Based on identified 
symptomatology, there is in essence to a single low back 
disability, manifested by low back pain.  Separately rating 
the two diagnoses would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2006) [the evaluation of the same 
disability under various diagnoses is to be avoided].   

Thus, Esteban considerations are not for application in this 
case.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Neither the February 2004 
nor the May 2005 examiner reported that repetition of lateral 
bending and rotational movements revealed excess 
fatigability, incoordination or weakness.  
The record indicates that the veteran does not use a brace or 
a device to assist with walking.  There is no objective 
indication of impairment of function due to pain.  

The Board is of course aware of the veteran contentions that 
he can walk only short distances and is otherwise severely 
limited, according to him because of his low back disability.  
However, this is not established in the medical records.  
Those records show that the veteran has a host of other 
disabilities, some of which are service connected and some of 
which are not, including heart disease and major depression.  
It is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran do not serve to outweigh the body of competent 
medical evidence in this case, which indicate that the back 
disability is manifested principally by slightly limited 
ranges of motion. 

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Extraschedular consideration

Extraschedular consideration will be addressed at the end of 
the decision.

2.  Entitlement to an increased disability rating for 
service-connected residuals  of TURP.

Pertinent law and regulations

Pertinent law and regulations pertaining to increased 
disability ratings in general have been previously addressed 
and will not be repeated here.



Specific schedular criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis. 38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals: rate as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Voiding dysfunction: Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence: 

Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day shall be rated 60 percent.  
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day shall be rated 40 
percent.  
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day shall be rated 20 
percent.



Urinary frequency: 

Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night shall be rated 40 
percent.  

Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night shall be 
rated at 20 percent.

Analysis

Assignment of diagnostic code


The TURP condition is currently evaluated as 20 percent 
disabling under Diagnostic Code 7527 [postoperative 
residuals, prostate gland].  As above, the Board must first 
consider whether another rating code is "more appropriate" 
than the one used by the RO.   

Diagnostic Code 7527 appears to be most appropriate for the 
veteran's service-connected TURP residual, since that 
diagnostic code specifically refers to such residuals.  
Neither the veteran or his representative have suggested that 
any other diagnostic code is more appropriate.  

Schedular rating

As has been noted in the law and regulations section above, 
the veteran's condition is rated according to the predominant 
symptom.  In this case, it appears to be the predominant 
symptom is voiding dysfunction.

A 20 percent disability rating is currently assigned for the 
veteran's service-connected TURP.  As discussed above, a 40 
percent rating may be assigned if it is demonstrated that the 
disability requires the wearing of absorbent materials which 
must be changed 2-to- 4 times per day.  Nothing in the record 
suggests that the veteran wears absorbent materials.  In 
particular, the veteran did not report a need to wear 
absorbent materials when he was examined by VA in February 
2004, and he has not indicated in any statement that he does 
so.  In sum, there is no evidence of record such that 
supports the veteran's contention that his disability is of 
such severity that a higher rating is warranted.

The Board observes, as did the RO, that the evidence of 
record does not support a finding of a higher disability 
rating under any other criteria.  As noted above, a 30 
percent disability rating can be awarded if the evidence 
shows the veteran has urinary retention requiring 
intermittent or continuous catheterization.  There is nothing 
in the record that suggests he uses a catheter.  

Daytime voiding interval of less than one hour, or awakening 
to void five or more times per night, would support an award 
of a 40 percent disability.  However, the evidence is that 
the veteran complained of nocturia 2-3 times per night and 
approximately 2-3 hour frequency.  The criteria for an 
increased disability rating are not satisfied

In summary, for reasons and bases explained above the Board 
finds that the schedular criteria for an increased disability 
rating for TURP are not met or approximated.  The benefits 
sought on appeal accordingly are denied.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for either of the 
veteran's two disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to either of the veteran's 
service-connected disabilities here under consideration, and 
neither has the veteran or his representative.  

The evidence of record indicates that the veteran has not 
been hospitalized for either his lumbosacral strain or his 
TURP residuals since his September 2003 claim.  

Although the Board certainly has no reason to doubt the 
veteran's contention that he may be somewhat limited in his 
activities due to the service-connected disabilities now 
under consideration, there is no evidence that the veteran is 
occupationally impaired by these two disabilities alone 
beyond the level contemplated in the assigned disability 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is a recognition 
that industrial capabilities are impaired].  As is indicated 
in the Introduction, the veteran was granted TDIU effective 
due to numerous service-connected disabilities.

For these reasons, the Board has determined that referral of 
either of these two disabilities for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.





ORDER

Entitlement to an increased disability rating in excess of 10 
percent for the service-connected lumbosacral strain, to 
include DJD, is denied.

Entitlement to an increased disability rating in excess of 20 
percent disabling for the service-connected TURP is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected residuals of myocardial infarction and 
status post coronary artery bypass graft, currently evaluated 
as 10 percent disabling.

The veteran seeks entitlement to an increased disability 
rating for service-connected residuals of myocardial 
infarction and status post coronary artery bypass graft, 
currently evaluated as 10 percent disabling.  The veteran 
submitted evidence regarding his condition, including reports 
from Dr. C.B. dated November 2003 and April 2005.  In 
addition, the veteran was examined by VA physicians on April, 
June, August and December 2004.

The Board particularly notes the December 7, 2004 VA examiner 
reported the veteran's MET (metabolic equivalent) level was 
estimated at 8.  However, since that examination, the veteran 
has had coronary stents installed, and in the most recent 
examination of record dated February 2006, the examiner noted 
the veteran had been reporting multiple episodes of chest 
pain lasting 10 minutes upon exertion, but also occasionally 
when resting.  The February 2006 examiner did not report the 
veteran's MET level, but the evidence suggests that the 
veteran's coronary condition may have worsened since the 
December 7, 2004 examination.  

Thus, the claim is remanded for an examination of the 
veteran's current coronary condition.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing request that he identify or 
furnish all recent medical examination and 
treatment reports pertaining to his 
service-connected coronary disability.  
Any such records so obtained should be 
associated with the veteran's VA claims 
folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by an appropriate 
medical provider, who should describe the 
current condition of the veteran's 
service-connected coronary disability.  
The examiner should specifically address 
the veteran's level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops.  A report of examination 
should be prepared and associated with the 
veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of myocardial infarction and 
status post coronary artery bypass graft.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


